Advisory Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see pgs.5-9, filed  12/30/20, with respect to the final have been fully considered and are persuasive in-part and not persuasive in-part.

With respect the first argument, the remarks argue the 112(a) rejection made regarding the features: “a plurality of the single crystal structures can be bonded to each other by a van der Waals force,” (Claim 1).  The remarks ague that this feature is found in paragraphs 16, 17, 56, 76, 123 and 124 of the specification.  In each of these examples however, the disclosure states that that the one-dimensional nano-chain structure may be bonded to each other by van der Waals forces.  The claims however state that the plurality of single crystal structures can be bonded to each other by van der Waals force (not the nano-chain).  This is different than the specification.

As to the “one direction one” feature, this argument is persuasive and therefore this rejection is withdrawn.



Finally, pg. 15-16 argue the rejection of Seifert, Srivastava and evidenced by single Crystal.  
The same argument is made with respect to the Srivastava reference.  Here, this reference explicitly states that the WS2 is bonded as repeating units (i.e., Fig. 1).  Seirfert also shows repeating unit bonds (see Fig. 3).  Seirfert further shows how these bonds are bent to form a three dimensional structure to thereby qualify it as a single crystalline material, as claimed. 

	/SHENG H DAVIS/             Primary Examiner, Art Unit 1732